
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 131
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2012
			Ms. Lee of California
			 (for herself, Mr. Berman,
			 Ms. Ros-Lehtinen,
			 Mr. Franks of Arizona,
			 Mr. McDermott,
			 Mr. Hastings of Florida, and
			 Ms. Norton) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing support for continued
		  international cooperation to combat HIV/AIDS.
	
	
		Whereas an estimated 34,000,000 people around the world
			 were living with HIV at the end of 2010, up from 8,000,000 in 1990;
		Whereas since the beginning of the epidemic, nearly
			 30,000,000 people have died from AIDS-related causes;
		Whereas the annual number of new HIV infections has
			 steadily declined, and due to the significant increase in people receiving
			 antiretroviral therapy, the number of AIDS-related deaths has also
			 declined;
		Whereas developing countries continue to bear the brunt of
			 the HIV/AIDS epidemic, with sub-Saharan Africa accounting for 68 percent of all
			 adults and children living with HIV/AIDS;
		Whereas 1 in 5 individuals living with HIV/AIDS in the
			 United States is unaware of being infected, and significant disparities persist
			 across different communities and populations with regard to incidence of
			 infection, access to treatment, and health outcomes;
		Whereas the engagement of civil society is critically
			 important to the fight against HIV/AIDS;
		Whereas the courageous efforts of individuals and
			 communities affected by HIV/AIDS in the United States and worldwide have
			 revolutionized the global response to HIV/AIDS and led to the enactment of
			 bipartisan legislation to address the crisis;
		Whereas the United States President’s Emergency Plan for
			 AIDS Relief (PEPFAR), which represents the largest commitment by any nation to
			 combat a single disease, has saved the lives of millions of people around the
			 world by establishing and expanding the infrastructure necessary to deliver
			 prevention, care, and treatment services in low-resource settings;
		Whereas the United States has articulated a vision of
			 ushering in an AIDS-Free Generation; and
		Whereas the XIX International AIDS Conference offers a
			 unique opportunity to change the course of the HIV/AIDS epidemic by
			 capitalizing on scientific advances in treatment and prevention, building
			 consensus to maximizing results, facilitating public-private partnerships, and
			 accelerating momentum towards a cure: Now, therefore, be it
		
	
		That Congress—
			(1)supports efforts to raise awareness about
			 the ongoing HIV/AIDS crisis;
			(2)recognizes the
			 importance of country ownership of the HIV/AIDS response, including
			 participation by civil society;
			(3)expresses its support for the achievements
			 of the United States President’s Emergency Plan for AIDS Relief (PEPFAR), in
			 cooperation with international efforts to combat HIV/AIDS;
			(4)endorses the call
			 for virtual global elimination of new pediatric HIV infections by 2015;
			(5)urges continued
			 United States leadership in the fight against HIV/AIDS; and
			(6)calls upon all
			 nations to—
				(A)develop and implement effective AIDS
			 strategies that are tailored to local conditions and include specific,
			 measurable targets and evaluation plans;
				(B)provide adequate
			 resources that are targeted appropriately to address the epidemic;
				(C)promote
			 accountability among all stakeholders engaged at various levels of the response
			 to HIV and AIDS; and
				(D)respect the human
			 rights and dignity of persons living with HIV/AIDS.
				
